UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6593



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


COLIN ROSE, a/k/a Turbo, a/k/a Damien Young,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CR-97-225-A)


Submitted:   May 16, 2002                     Decided:   May 28, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Colin Rose, Appellant Pro Se. James L. Trump, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Colin Rose appeals the district court’s order denying his

motions to reduce his sentence and for a downward departure under

U.S. Sentencing Guidelines Manual § 5K2.0 (2000). We have reviewed

the record and the district court’s order and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. Rose, No. CR-97-225-A (E.D. Va. filed

Mar. 15, 2002; entered Mar. 18, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2